NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Argued October 4, 2017 
                                Decided October 24, 2017 
                                              
                                         Before 
 
                       WILLIAM J. BAUER, Circuit Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       DANIEL A. MANION, Circuit Judge 

 
No. 17‐1686 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Illinois.
                                                  
      v.                                         No. 3:15‐CR‐30124 
                                                  
LUKE X. LORE,                                    Staci M. Yandle, 
      Defendant‐Appellant.                       Judge. 
 
                                       O R D E R 

       Luke Lore was given a total of 20 months in prison after the district court 
revoked his concurrent terms of supervised release. He argues that the court’s choice of 
20 months rests on a misunderstanding of the operation of Chapter 7 of the Sentencing 
Guidelines. To the contrary, the court’s explanation for imposing a significant term of 
reimprisonment reflects careful consideration of the pertinent factors in 18 U.S.C. 
§ 3553(a) and § 3583(e), in particular Lore’s past behavior. We thus affirm the judgment. 
         
       Lore was convicted in 2016 on two counts of trying to obtain hydrocodone and 
Xanax with fake prescriptions. See 21 U.S.C. §§ 843(a)(3), 846. Lore had forged those 
prescriptions and then recruited acquaintances to present them to pharmacies. The 
No. 17‐1686                                                                           Page 2 
 
district judge sentenced him on each count to 9 months’ imprisonment and a year of 
supervised release, to run concurrently, with his first 6 months of supervised release to 
be spent in a halfway house.   
 
        Lore began his concurrent terms of supervision in March 2017. He had been 
detained pending trial, so by the time of his sentencing he already had completed all 
but a week of his federal prison sentence. Because of outstanding warrants from 
Missouri, however, Lore remained jailed until the end of July. He entered the halfway 
house in August and two weeks later incurred the first of several rules violations, 
including possession of contraband. At first the district judge responded by amending 
the conditions of supervised release to authorize searches of Lore and his property and 
to impose a nighttime curfew. But Lore’s disregard for the conditions of his release 
continued, and when he tried again to acquire drugs with forged prescriptions and 
possessed drugs illegally, the judge revoked his two terms of supervised release. 
         
        The probation officer calculated a Chapter 7 reimprisonment range for 
“Cts. 1 & 2: 4–10 months” and recommended imposing 10 months on each revoked 
term of supervised release, to run consecutively. The government took no position on 
the appropriate penalty. Lore argued that he should be reimprisoned for a total of 
4 months. 
 
        In making her decision, the judge reviewed the pertinent factors in 18 U.S.C. 
§ 3583(e) and § 3553(a), including the policy‐statement range in Chapter 7 of the 
Sentencing Guidelines. The judge mentioned three particular concerns. First, she 
concluded that Lore had not come to terms with his drug addiction, despite his 
assurances at the hearing that he no longer was “under the influence” of medications. 
Second, the judge noted that she had sentenced Lore initially to just 9 months’ 
imprisonment and then modified his supervision instead of revoking it when the 
probation officer first reported his multiple violations, yet Lore had squandered this 
forbearance. Third, the judge said that the amount of prison time should promote Lore’s 
respect for the law, deter him from committing future crimes, and prevent him from 
harming the public, especially since his scheme to obtain controlled substances with 
forged prescriptions had involved others in the community.   
         
        The judge ultimately rejected Lore’s proposal of 4 months as too little, but 
nonetheless declared that a period of imprisonment “within the guidelines range . . . is 
warranted.” She then announced she was imposing 10 months’ imprisonment for each 
of the revoked terms of supervised release to run consecutively, for a total of 20 months. 
No. 17‐1686                                                                        Page 3 
 
That pronouncement prompted defense counsel to assert that in making the terms 
“consecutive to each other” the judge had doubled the high end of the policy‐statement 
range, effectively contradicting her statement that a period of imprisonment within the 
range was appropriate. This exchange followed:     
 
       THE COURT:                 Is it not a guideline as to each count? 
        
       [DEFENSE COUNSEL]:  That’s correct, Your Honor. 
          
       THE COURT:                  And so the guideline range is four to ten months 
                                   on each count; correct? 

      [DEFENSE COUNSEL]:          That is correct. 

      THE COURT:                  And I have the discretion to run those 
                                  consecutively; correct? 

      [DEFENSE COUNSEL]:          There’s no doubt about that, Your Honor. 
       
      THE COURT:                  Okay. So I’m not sure what—maybe we’re just 
                                  mincing words here but, you know what? If, if 
                                  you are correct and I have not imposed a 
                                  guideline sentence, then let me make the 
                                  record clear. 
        
                                  If what I—if the sentence I imposed is not 
                                  within the guidelines, then it was my intention 
                                  to impose a sentence outside the guidelines.   
        
       On appeal Lore argues that the district court erred in concluding that 20 months’ 
imprisonment is within the policy‐statement range calculated under Chapter 7. As with 
multiple counts of conviction, Lore argues, a single range of reimprisonment is 
applicable when a defendant’s supervised release is revoked, no matter the number of 
concurrent terms being revoked. And just as when a district judge sentences a defendant, 
Lore continues, a judge when revoking supervised release must understand correctly 
what the Sentencing Commission recommends as the appropriate penalty. See Gall v. 
United States, 552 U.S. 38, 49 (2007). The government does not contest this argument, 
instead reminding us that the Chapter 7 policy statements are advisory, see United States 
No. 17‐1686                                                                           Page 4 
 
v. McClanahan, 136 F.3d 1146, 1149 (7th Cir. 1998), and that a judge revoking multiple 
terms of supervised release has the statutory authority to impose consecutive terms of 
reimprisonment, 18 U.S.C. § 3584(a). Though the government says that “the district 
judge imposed the sentence she intended to impose,” Lore insists that the judge did not 
say enough to counter her initial statement that a period of imprisonment within the 
range was “warranted.” 
          
        We need not decide whether, as Lore contends, 20 months is above the Chapter 7 
range. Regardless how district courts should read the policy‐statement ranges from 
Chapter 7, the judge made clear her aim when she said, “If the sentence I imposed is not 
within the guidelines, then it was my intention to impose a sentence outside the 
guidelines.” Lore reasons that the Sentencing Commission intended the Chapter 7 
policy‐statement ranges for revocation of supervised release to operate in the same 
manner as the guidelines ranges in Chapter 5 for sentencings. Yet in the latter context, 
we have said repeatedly that a misinterpretation of the guidelines will be harmless 
when it is evident that the judge “would have imposed the same sentence even if the 
error had not been made.” United States v. Glosser, 623 F.3d 413, 419 (7th Cir. 2010); see 
United States v. Abbas, 560 F.3d 660, 666–67 (7th Cir. 2009) (concluding that 
misapplication of upward adjustment was harmless because district court explicitly 
said it would impose same sentence even if increase did not apply); United States v. 
Anderson, 517 F.3d 953, 962–66 (7th Cir. 2008) (same). Although this case involves 
reimprisonment for violating conditions of supervised release, there is no reason why 
harmless‐error rules applicable to a sentencing would apply differently here. 
          
        When defense counsel argued that 20 months could not be within a policy‐
statement range of 4 to 10 months, the district judge said unequivocally that she 
intended to impose a total of 20 months even if that number is above the range. Lore 
argues that the judge’s statement does not provide a “firm assurance” that she would 
have chosen 20 months had she understood the term to be double the high end of the 
policy‐statement range. See United States v. Hines‐Flagg, 789 F.3d 751, 757 (7th Cir. 2015). 
But unlike in Hines‐Flagg, the judge’s statement here is unambiguous. Moreover, Lore 
does not contend that a total of 20 months is “plainly unreasonable.” See United States v. 
Neal, 512 F.3d 427, 438 (7th Cir. 2008). So any misinterpretation necessarily was 
harmless. 

                                                                               AFFIRMED.